DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to barcode registration product and verification. 
Claims 1-10 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-10 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1, recite receiving barcode (information) and product information, updating database, receiving barcode and verifying the barcode using the database.
The limitation of receiving, updating and verifying covers “Certain Methods of Organizing Human activity” but for the recitation of generic computer components. That is other than reciting a processor (in the preamble) for receiving request, licensing information, product information, list of approved vendors, updating, verifying nothing in the claim element precludes the steps from practically being commercial or legal interaction, including agreements in the form of a contracts, legal obligation; advertising etc. (authenticating products and verifying product source for selling products (such as cannabis).  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of a generic computer, than it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract idea. Further the claimed step can also be performed by human mind, i.e. “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor (which only mentioned in the preamble) for receiving, verifying and updating data. The claims as a whole merely describe how to generally apply the concept of verifying data and updating database. The processor in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving, verifying and updating data). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, verifying and updating. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (processor implemented as a hardware component (e.g., general purpose processor, …)(see [0038]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 

The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-10, recites receiving location information, receiving image, authenticating, sending notification ,which covers the same abstract elements recited in independent claims, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-10, are patent ineligible. Hence, claims 1-10 are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 2014/0297545 A1), in view of Woodall et al. (US 2014/0095352 A1) and further in view of Slater et al. (US 2018/0025418 A1). 
Claim 1:
Prasad teaches receive product information related to the product (product information entering product information and stored in a database,) (see [0039]);
receive a list of approved vendors (OEM manufacturers or administrator scanning the code to be added to the database) (see [0039]-[0043]);
Prasad teaches a processor to receive a request to generate a first code to be associated with a producer (owner, manufacturer, seller); generate the first code; update a master database with the first code, licensing information, product information, and list of approved vendors and locations (unique identifying indicia … communicated and maintained in a database physically linked to the products, by the original equipment manufacturers (OEM) authorized supplier, distributor etc.,  (see [0033]); 
receive a scan of a second code associated with a cannabis product; and verify the legitimacy of the second code using the master database (the consumer scan or detect the indicia to verify the OEM product’s genuineness and the tags or code associated with the products are compared against the information in the databased) (see [0017]-[0020], [0046]-[0049]).
Prasad failed to teach receiving licensing information from a seller or manufacturer; verifying the license information and receiving a list of approved vendors and their locations. 
Woodall teaches receive licensing information (see [0065]-[0068]); verity the licensing information (the license information can provide information about a license that the seller possesses that legally authorizes the seller to sell the product) (see [0019]-[0021], [0067]); receive product information related to the product (product information can include product title, product price, etc.,) (see [0066]); receive a list of approved vendors and their locations who can sell the product (legally authorized sellers in the one or more locations) (see [0020]-[0026]). It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to incorporate Woodall’s list of licensed seller in order to allow consumers to purchase product from verified licensed vendors by facilitating the sale of products in locations for authorized sellers, as taught in Woodall (see [0003]). 
Examiner would like to point out that selling any type product in Prasad or Woodall and the verification of license in Woodall would include products such as cannabis. 
However Slater also teaches distribution of regulated goods, such as alcoholic beverages and other controlled substances (e.g. cannabis) and verifying the credentials, licenses etc. and performing checks to confirm the seller is authorized to sell the particular regulated food in the location … (see [007]-[0009], [0045]-[0049]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to incorporate Slater’s sell of regulated goods, in Prasad/Woodall selling of products, by verifying whether the seller carries a license to sell the regulated goods in the location. 

Claim 2:
Prasad teaches a processor to receive location information; determine a vendor associated with the location information; and verify whether the vendor is authorized to sell the product based on the location information and using the master database (see [0017], [0046]-[0047]).

Claim 3:
Prasad teaches receive a first set of images of packaging associated with the product; update the master database with the first set of images; receive a second set of images of the  product; and authenticate the product based on the first and second set of images (using the camera, image sensor, etc., the consumer can scan the code and compare the codes on the product) (see [0013]-0017], [0040]-[0044]).
Claim 5:
 Prasad teaches a processor to send a notification to a consumer when the second code is verified or not (see fig. 1, [0044]). 

Claim 6:
 Prasad teaches a processor to send a notification to the vendor when the second code is verified or not (the user can also send instant messages regarding the product to the OEM manufacturer, and other interested parties, such as other existing and potential consumers. As such, the user can alert the OEM manufacturer and third parties that a particular item is counterfeit, and also communicate about his or her experience with the product) (see [0016], [0020].

Claim 7:
Woodall/Slater teaches a processor to send a notification to a consumer when the vendor is verified or not (sending the product information that includes seller information legally authorized to sell) see (fig. 2, [0033], [0053], Slater authorized seller information (see [0047]). 

Claim 8:
Woodall/Slater teaches  a processor to send a notification to the vendor when the vendor is verified or not (sending information to the seller about the purchase request from the verified seller) (see [0068], Slater (if the seller does not have valid authorization for the sale in the sale location the system may give an appropriate message to the seller… (see [0074]).

Claim 9: 
Woodall teaches a processor to send a notification to a consumer when the cannabis product is authenticated or not (sending the product information that includes seller information legally authorized to sell) see (fig. 2, [0033], [0053]). 

Claim 10:. 
Wood teaches a processor to send a notification to the vendor when the cannabis product is authenticated or not (see manufacturer receiving scanned products and who scanned it) (see fig. [0041]-[0044])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad in view of Woodall in view of Slater and further in view of Saab et al. (US 2019/0253256 A1) 

Claim 4:
Prasad failed to teach authenticate the cannabis product using computer vision algorithms and a model of the cannabis product built using the first set of images. Saab teaches verifying and authenticating of an asset using an asset authentication application using standard tools such as Amazon Rekognition or IBM recognition tools for authentication (see fig. 2, [0020]). It would have been obvious to one of ordinary skill in the art at the time of the filing of the claimed invention to use the standard tool in Saab for verifying and authenticating the product, in Slater/Woodall/Slater products, in order to automatically verify the asset, by comparing the image with a reference image. 

Conclusion
Object Event Visibility for Anti-Counterfeiting in RFID-Enabled Product Supply Chains; Xiaoming Yao, Xiaoyi Zhou et al. Science and Information Conference 2015, IEEE. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688